                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


O.B. DAVIS JR                                       CASE NO. 2:19-CV-01107
D.O.C. #106316                                      SEC P

VERSUS                                              JUDGE JAMES D. CAIN, JR.

JOHNNY SUMLIN                                       MAGISTRATE JUDGE KAY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that

the findings are correct under the applicable law, and considering the objections to the

Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the instant petition be

DENIED and DISMISSED WITH PREJUDICE.

       THUS     DONE      AND     SIGNED       in    Chambers   on   this   23rd   day     of

December, 2020.



                       _________________________________________
                                  JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
